Citation Nr: 1341377	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-26 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for cervical myofasciitis. 

2. Entitlement to a rating in excess of 10 percent for myofasciitis of the thoracolumbar spine from November 1, 2004 to April 24, 2011; and a 20 percent rating from April 25, 2011. 

3. Entitlement to a compensable rating for bilateral pes planus with bilateral plantar fasciitis, from November 1, 2004 to May 18, 2009; a rating in excess of 10 percent from May 19, 2009 to April 24, 2011; and a rating in excess of 50 percent from April 25, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active duty from March 1982 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and September 2007 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A copy of the transcript of that hearing is of record. 

A November 2006 RO rating decision denied service connection for back pain, posttraumatic stress disorder (PTSD), and right chondromalacia patella and denied reopening a service claim for left chondromalacia patella. The RO also revised the service-connected disability of bilateral peripheral vascular disease as plantar fasciitis and continued a noncompensable rating. It was further proposed that a 20 percent rating for myofasciitis of the neck be reduced to 0 percent and that a 10 percent rating for myofasciitis of the thoracolumbar spine be reduced to 0 percent. In an April 2007 rating decision the RO reduced the proposed ratings. A September 2007 rating decision confirmed and continued the November 2006 service connection determinations and confirmed the assigned noncompensable ratings for the service-connected disabilities on appeal. The Veteran subsequently perfected his appeal. 

Although the RO also developed for appellate review the issues of propriety of rating reduction for cervical myofasciitis and thoracolumbar spine myofasciitis, the record shows an August 2008 rating decision reinstated the 10 percent rating for thoracolumbar spine myofasciitis and that a December 2009 rating decision reinstated the 20 percent rating for cervical myofasciitis. There are no matters remaining for appellate review as to the propriety of rating reduction issues and they are considered to have been fully resolved in the Veteran's favor. 

In a September 2010 decision, the Board denied the Veteran's claims of service connection for back disorder claimed as back pain secondary to posttraumatic stress disorder (PTSD) and whether new and material evidence was received to reopen the claim of service connection for a left knee disorder. The Board then remanded for additional development to the Appeals Management Center (AMC), the claims of service connection for a right knee disorder, a psychiatric disorder to include PTSD, and increased rating claims for cervical and lumbar myofasciitis, each separately evaluated, as well as what was then characterized as plantar fasciitis, previously evaluated as bilateral peripheral vascular disease. 

In a December 2011 supplemental statement of the case (SSOC), the RO granted service connection for PTSD with depressive disorder evaluated as 50 percent disabling effective from November 1, 2004. The AMC also awarded a 50 percent evaluation for bilateral pes planus which was combined with plantar fasciitis, effective from April 25, 2011; and also a 20 percent rating for myofasciitis evaluated effective from April 25, 2011. The rating for cervical myofasciitis was continued as 20 percent disabling. These ratings were effectuated in a March 2012 rating decision. A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation, that is, a "staging" of the rating. See Hart v. Mansfield, 21 Vet. App. 505 (2007). As a result, the Board has "staged" the disability ratings for myofasciitis of the thoracolumbar spine and bilateral pes planus, that were adjudicated and increased during the pendency of this appeal by the RO as indicated above. 

The issues of entitlement increased ratings for cervical myofasciitis and myofasciitis of the thoracolumbar spine are REMANDED to the RO via the AMC, in Washington, DC. 


FINDINGS OF FACT

1. From November 1, 2004 to May 18, 2009 the Veteran's bilateral pes planus with bilateral plantar fasciitis disability equated to no more than mild acquired flat foot disorder.

2. From May 19, 2009 to April 24, 2011 the bilateral pes planus with bilateral plantar fasciitis equated to no more than moderate bilateral acquired flat foot disorder. 

3. The 50 percent disability evaluation for bilateral pes planus with bilateral plantar fasciitis effective from April 25, 2011 is the maximum evaluation for a musculoskeletal foot disorder, so a higher evaluation for bilateral pes planus with bilateral plantar fasciitis is not available. 


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for bilateral pes planus with bilateral plantar fasciitis from November 1, 2004 to May 18, 2009 have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5276 (2013). 

2. The criteria for a rating in excess of 10 percent for bilateral pes planus with bilateral plantar fasciitis from May 19, 2009 to April 24, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§  4.7, 4.71a, Code 5276 (2013). 

3. The criteria for a rating in excess of 50 percent for bilateral pes planus with bilateral plantar fasciitis from April 25, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5276 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

These VCAA notice requirements apply to all elements of this claim, including the "downstream" disability rating and effective date elements. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date. See also 38 U.S.C. § 5103(a) (West 2002). So compliance with the first Quartuccio element requires notice of all five of these elements of the claim, including the "downstream" disability rating and effective date elements. See id., at 486.

Here, VA has satisfied its duty to notify under the VCAA. Specifically, in April and October 2005, and February 2008, VA sent letters to the Veteran, that is prior to initial adjudications of his claims meaning the subsequent reductions of his evaluations, and then restoration of his neck, thoracolumbar and bilateral foot disabilities. The letters advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, the February 2008 letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra. Further, as recently as in the December 2011 supplemental statement of the case (SSOC), additional notice was provided when his claims for an increase were readjudicated, sufficient to rectify or "cure" the timing defect resulting from inadequate notice or the lack of notice prior to the initial adjudication. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34. See also Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Relevant to the duty to assist, VA and private treatment records have been have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained. Additionally, he was afforded VA examinations in the past, most recently in April 2011 in order to adjudicate his increased rating claims. Neither the Veteran nor his representative has argued that such examinations are inadequate for rating purposes. Moreover, the Board finds that the examinations of record are adequate in order to evaluate the Veteran's bilateral foot disability since this appeal considers past ratings that have been "staged', and since and the Veteran's bilateral pes planus and fasciitis disorder is currently rated as 50 percent disabling which is the maximum schedular evaluation for a musculoskeletal foot disability under Diagnostic Code 5276, obviating the necessity for another examination of that disability or further adjudication of that disability at this time for that matter. See Johnston v. Brown, 10 Vet. App. 80, 85 (1995).

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II. Laws and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2013). Otherwise, the lower rating will be assigned. Id. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2013). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. See 38 C.F.R. §§ 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Additionally, such as the case here, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. Hart, supra. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed. See 38 C.F.R. § 4.14 (2012). A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity." See 38 U.S.C.A. § 1155 (West 2002); Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes. See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

The Veteran's bilateral foot disability has been characterized as bilateral pes planus and plantar fasciitis. In March 2008 it was clinically determined that there was no evidence of claimed bilateral peripheral vascular disease. Plantar fasciitis was diagnosed which is most analogus to 38 C.F.R. § 4.72, Diagnostic Code (DC) 5276, acquired flatfoot (pes planus), under the rating schedule. 

The Board has also considered whether higher ratings under Diagnostic Code 5284 are warranted through the application of separate ratings for each foot. However, while the evidence shows that the severity of his bilateral foot disabilities reaches a pronounced rating under the provisions applicable for bilateral acquired flatfeet, the evidence does not support the conclusion that the Veteran's bilateral plantar fasciitis has resulted in other foot injuries of a "severe" level of impairment in each foot, as would be required to reach a combined disability rating in excess of his now assigned 50 percent rating. 

In contemplating whether additional separate disability ratings are warranted for his feet under DC 5284, the Board additionally notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). As will discussed, the Veteran's service-connected bilateral foot symptoms are largely described under the rating criteria described in DC 5276, and these symptoms have been contemplated in the application of that Diagnostic Code. Thus, any additional separate rating under DC 5284 would result in duplicate compensation for the same symptomatology in violation of anti-pyramiding provisions. See 38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. § 4.14 (2012).  Further, as also will be discussed, he similarly has not been shown to have a loss of use of either of foot, as would be required for the maximum 40 percent disability rating for either foot under DC 5284. 

Also, the Board has considered other potential rating provisions including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain. See DeLuca v. Brown, 8 Vet. App. 202 (1995). However, DC 5276 does not evaluate the Veteran's foot disability with respect to specific ranges of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). More importantly, the rating criteria under DC 5276 specifically contemplate pain on manipulation and use.

The Board concludes that the Veteran is appropriately rated under DC 5276, bilateral acquired flatfoot which is rated as follows:

A 0 percent rating is assigned for mild symptoms, relieved by built-up shoe or arch support. 

A 10 percent disability rating is assigned for moderate symptoms: weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.

A 30 percent rating is assigned for severe symptoms: objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. 

A schedular maximum 50 percent rating is assigned for pronounced symptoms: marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

Along with marked claw foot, DC 5278, this 50 percent rating constitutes the highest or maximum schedular rating under DC 5276. 

III. A Compensable Rating for Bilateral Pes with Bilateral Plantar Fasciitis from November 1, 2004 to May 18, 2009

An August 2004 medical examination report for VA purposes showed that the Veteran complained of pain and stiffness of the feet with standing and walking on weight bearing, limiting his ability to walk and run. Orthotic shoe inserts had been prescribed. The Veteran reported two occasions in the past month where time had been lost due to pain in his feet. On physical examination, the Veteran's gait was normal, and it was reported that there was no signs of abnormal weight bearing. He required ortho inserts with good results. The diagnoses included bilateral pes planus. It was mentioned that weight bearing X-rays of the bilateral feet confirmed loss of arch. Bilateral peripheral vascular disease was also diagnosed. In a March 2005 VA medical examination report it was indicated that there was no pathology to render a diagnosis of bilateral peripheral vascular disease.

VA treatment records from January 2008 show that the Veteran reported that he needed new inserts and that he continued with night splints. A consultation to podiatry and new inserts, antishox, was planned. 

In a November 2008 VA podiatry examination, the Veteran complained of pain in his feet. Bilateral plantar fasciitis was reported. It was stated that he had tried all conservative treatment, ice, physical therapy (PT), custom inserts, and injection therapy. The Veteran ambulated with a cane, and he had antalgia with his walk. The examination showed a bilateral arch was intact on weight bearing, it was not prominent. 


Analysis

Based on the evidence of record, the Board finds that the disability picture associated with the Veteran's service-connected bilateral pes planus, from November 1, 2004 to May 18, 2009, most closely approximates the criteria for a 0 percent or noncompensable disability rating under DC 5276, acquired flatfoot. 

The evidence shows that during this period the Veteran's symptoms were limited to his complaints of bilateral foot pain for which shoe inserts or shoe supports were prescribed more than once. He reportedly tried various treatments for his bilateral pes planus and fasciitis problems without success. From an objective standpoint, his gait was initially described as normal and then antalgic, using a cane. However, consistently during this time there were no signs of abnormal weight bearing. It is important to point out that while some symptoms like bilateral foot pain and an antalgic gait have been reported, from November 1, 2004 to May 18, 2009 the medical evidence does not show the Veteran had bilateral foot impairment equating to moderate disablement or a 10 percent rating for acquired flat foot. There were no symptoms such weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet. 

The Board has also considered the Veteran's statements with regard to the severity of his bilateral foot disability and associated symptoms. In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain or discomfort in his feet. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). The Veteran provided lay evidence with respect to the presence of pain and stiffness of the feet with standing and walking on weight bearing, limiting his ability to walk and run. He is competent to provide such statements, and the Board finds that the Veteran's statements are credible. However, with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person, which includes whether the Veteran's symptoms result in functional impairment. Therefore, the objective medical findings provided by the Veteran's VA examination in August 2004 has been accorded greater probative weight where applicable. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

For the reasons and bases discussed, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for bilateral pes planus from November 1, 2004 to May 18, 2009. And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


IV. A Rating in Excess of 10 percent from May 19, 2009 to April 24, 2011 for Bilateral Pes Planus with Bilateral Plantar Fasciitis

In a May 2009 statement, the Veteran reported worsening pain and limited mobility associated with his bilateral pes planus. 

A VA compensation examination was performed in October 2009. The Veteran reported worsening pain in his feet since 2004. He had had cortisone shots without significant help. The pain in the bottom of his feet was worse in the morning. He had not been hospitalized nor had foot surgery. Pain while standing, walking, or at rest was reported. He was unable to stand for more than a few minutes or walk more than a few yards. He used a walker for feet, knee, and back conditions. He wore shoe inserts, the efficacy of which was described as fair. 

The examination of the right and left foot revealed no evidence of instability, weakness, or abnormal weight bearing. There was objective painful motion and tenderness, especially the plantar heel. Regarding Achilles alignment, non weight bearing and weight bearing was normal. There was no malalignment of the feet or pronation. Arches were present on weight bearing and non weight bearing. The weight bearing line was medial to great toe with decreased arch on weight bearing, bilaterally. The Veteran's gait was described as antalgic, using a rolling walker. The diagnoses were: Pes planus, bilateral; and plantar fasciitis, bilaterally. The effects of the problems on his daily activities were described as mild to moderate, and severe regarding activities involving sports. It was reported that the Veteran was not employed because he had lost a contract due to the poor economy. 

A VA podiatry examination report in April 2010 shows that the Veteran complained of tingling, burning, and numbness on the bottom of his feet. He reported some relief with orthotics. He also complained of chronic intermittent plantar fasciitis and bilateral arch pain. Chronic plantar fasciitis and flexible pes planus both feet was diagnosed. 

Analysis

The Board has reviewed the entirety of the record for the period from May 19, 2009 to April 24, 2011, and finds that a rating in excess of 10 percent for the Veteran's service-connected bilateral pes planus during this period is not available. 

During the period from May 19, 2009 to April 24, 2011 the evidence shows that the Veteran continued with complaints of bilateral foot pain, along with other symptoms, including tingling, burning, and numbness of the plantar surfaces of the feet, reportedly affecting his ambulation. Some fair efficacy using orthotics was reported. But most notably during this time were objective evidence of painful motion of the feet bilaterally. Also weight bearing lines were medial to great toe. These findings equate to a 10 percent rating under DC 5276, but no more. The medical evidence during this period does not show objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, these are the necessary requirements for a higher, 30 percent disability evaluation under DC 5276. 

The Board has also considered the Veteran's statements with regard to the severity of his bilateral foot disability from May 19, 2009 to April 24, 2011. While the Veteran is competent to report on certain factual matters concerning his feet, and provide lay evidence concerning his symptoms, the rating criteria requires medical expertise. The objective medical findings are accorded greater probative weight here. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for bilateral pes planus from May 19, 2009 to April 24, 2011. And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

V. A Rating in Excess of 50 percent for Bilateral Pes Planus with Plantar Fasciitis from April 25, 2011

In April 2011, a VA compensation examination was performed. The Veteran complained of progressively worsening foot symptoms, poor response to treatment. He reported flare-ups of foot pain 1 to 3 times per month that lasted 1 to 2 days. He was unable to stand for more than a few minutes or walk more than a few yards. He used orthotic inserts, the efficacy of such was poor. The examination showed evidence of painful motion bilaterally. On weight bearing there was inward bowing bilaterally, and arches were not present on weight bearing. Location of weight bearing was medial to great toe. Mild pronation on the right was reported. There was tenderness over the heels. The diagnosis was plantar fasciitis bilaterally. The effect on the Veteran's daily activities was described as moderate to severe. It was reported that the Veteran was employed full time and he had missed 2 days in the last 12 months because of his feet. 

Analysis

The Board finds that the disability picture associated with the Veteran's service-connected bilateral pes planus, from April 25, 2011, is a 50 percent rating which is the maximum rating available under DC 5276, acquired flatfoot. There is no other rating that would be more appropriate and none that provide for more than a 50 percent rating. Therefore, the Veteran has been in receipt of the maximum schedular evaluation since April 25, 2011. As the maximum scheduler evaluation is in effect, no additional discussion is necessary for this period. Johnston v. Brown, 10 Vet. App. 80, 85 (1995). 


Extra-schedular Evaluation

Consideration has been given regarding whether the schedular evaluation for the Veteran's service-connected bilateral foot disorder is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-16. When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate. Such criteria adequately describe the Veteran's symptoms for his bilateral pes planus combined with plantar fasciitis. His symptoms involving his feet, inclusive of bilateral foot pain, pain with standing or walking, and use or inadequacy of use of orthotics are all contemplated symptoms under DC 5276, the applicable rating. Further, it was most recently reported that the Veteran was employed full time and that he had missed 2 days in the last 12 months because of his feet disability. Reportedly, he had not been hospitalized or had foot surgery. The Board concludes that there is no evidence of marked interference with employment or frequent periods of hospitalization due to his bilateral pes planus and fasciitis foot disorder. Accordingly, referral for consideration of an extra-schedular rating is not warranted.


ORDER

A compensable rating for bilateral pes planus combined with bilateral plantar fasciitis, from November 1, 2004 to May 18, 2009, is denied. 

A rating in excess of 10 percent for bilateral pes planus combined with bilateral plantar fasciitis, from May 19, 2009 to April 24, 2011, is denied. 

A rating in excess of 50 percent for bilateral pes planus combined with bilateral plantar fasciitis, from April 25, 2011, is denied. 


REMAND

Unfortunately, a remand is required in this case to further adjudicate the issues of increased evaluations for cervical myofasciitis, and myofasciitis of the thoracolumbar spine. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so he is afforded every possible consideration. 

The Board has reviewed the record and it shows that there is a lack of any pertinent medical information in the claims folder or VA Virtual file since the April 2011 VA examination of the Veteran's cervical and thoracolumbar spine and other disorders. Notably, the Veteran's private medical records and VA medical records have been obtained only through 2010.  However considering the severity of his cervical and thoracolumbar spine disabilities and his report at the April 2011 VA examination that his current treatment regimen consisted of medication, occupational/physical therapy, use of TENS unit, and local injections, it appears that there are outstanding medical records that are relevant to the current issues on appeal. The AMC should obtain all recent evaluation and treatment records at least since 2010. 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive - if not actual - possession of the agency, and therefore must be obtained if potentially relevant or determinative of the claim). 

The Board also notes that in September 2010, the Board remanded the case to clinically assess the Veteran's cervical myofasciitis and myofasciitis of the thoracolumbar spine disorders for rating purposes. An examination to evaluate these disabilities was performed back in April 2011. Once the Veteran's current treatment records are obtained and if such records demonstrate or the Veteran asserts that there has been a change in the severity of his spinal disabilities since the 2011 VA examination, the AMC should afford the Veteran a contemporaneous examination to reassess the severity of his cervical and thoracolumbar disabilities. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Request from the Veteran that he provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for his cervical and thoracolumbar myofasciitis disabilities, since 2010. With his authorization, obtain all identified records that are not already in the claims file. 

2. Based on a review of the above evidence, the AMC should determine whether the Veteran should be scheduled for a VA compensation examination to reassess the severity of the Veteran's service-connected cervical myofasciitis and myofasciitis of the thoracolumbar spine disabilities. 

(a) When reassessing the severity of the cervical myofasciitis and myofasciitis of the thoracolumbar spine disabilities, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting). These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors. This includes instances when these symptoms "flare-up" or when the cervical and thoracolumbar spine are subject to prolonged, repetitive motion or use over a period of time. And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.

3. Then readjudicate the increased rating claims for cervical myofasciitis and thoracolumbar myofasciitis. If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


